OFFICIAL NOTICE FROM COURT OF CRIMPWAL APPEALS OF TEXAS
              OFFI£®/©58'^M6$?$©' STAJ"10N'^t^6^^ 7Sl.1POSTAGE»PITNEYBOWES
              STATE OF TEXAS               §5
              PENALTY FOR              "    ~
                                                                        ZIP 78701
              PRIVATE USE                                               02 m
                                                                        0001401623 MAY. 12. 2015

 5/11/2015
 HINOJOSA, EDWARD            Tr.v'y.CUto.«g|5437-A
                                      ;V/,V-«—a, "                 „»OOOC*oni
                                                                   WR-82,619-01
 On this day this Court has §niar%aT|e trWcdurt's request for an extension of time
 to file the supplemental rec^djhj|sup*plemental record is due in this Court on
 Monday, July 27, 2015.       ^^ utV^t                                         Abel Acosta, Clerk
                                 0s
                              EDWARD HINOJOSA
                              BETO I UNIT - TDC # 1388352                               UTF
                              1391 FM3328
                              TENNESSEE COLONY, TX 75880



M6BN3B 758S0                     ^ll,M^llIIl»f*il,,M,|I,,|Il|••llMlll|•MlIfliMlhItlI•J•^,"